SMITH, Chief Judge.
Appellant’s convictions for two counts of lewd, lascivious or indecent assault on a child under the age of 16 are supported by the evidence. The transcript of the sentencing hearing indicates that appellant was sentenced for this primary offense, as well as an additional unrelated offense, grand theft of a motor vehicle, a third degree felony (Case No. 86-187). However, the sentencing guidelines scoresheet, while scoring appellant 25 points for the third degree felony, fails to reflect the Srand theft as the additional case or give its case number (Case No. 86-187) in the appropriate box at the top of the score-sheet The scoresheet should be corrected to make ⅛ clear that aPPellant was beinS sentenced for the additional offense of £rand theft of a motor vehicle as well as the V^mary offense-the two counts of lewd> lascivious or indecent assault on a child under the aSe of 16-
AFFIRMED AS MODIFIED.
ERVIN and NIMMONS, JJ., concur.